Title: To George Washington from Thomas Mifflin, 27 July 1793
From: Mifflin, Thomas
To: Washington, George



 Sir.
Phil. 27 July 1793

Inclosed I transmit to your Excellency, a copy of a letter which I have recd from the Master Warden of the Port, relative to the equipment of the Ship Jane. From this representation, it appears, that in conformity to the Treaty of Amity & Commerce with France, and your instructions of the 23 & 24 of May last, the vessel ought to be detained; and, therefore, unless you are pleased otherwise to direct, I shall place a party of militia on board of her at the wharf; or, if that should be found inconvenient I shall order her to be stopped at Mud-Island.
As it is sd that the vessel means to sail this day or tomorrow—I request the favor of an immediate intimation of your sentiments on this occasion; I am, with perfect respect, Sir, Yr Excellencys most obdt Hble S.

Thomas Mifflin

